     II      Case 2:20-cv-02006-JAD-EJY Document 16 Filed 06/09/21 Page 1 of 3




 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   j sc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748'"7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10        GRISELDA RODRIGUEZ,                                          Case Number:
                                                                  2:20-cv-02006-JAD-EJY
11                                   Plaintiff,

12              vs.

13        EXPERIAN INFORMATION SOLUTIONS,
          INC., an Ohio Corporation; and
14        SYNCHRONY BANK, a foreign corporation,

15                                   Defendants.

16

17           SUBSTITUTION OF COUNSEL FOR PLAINTIFF, GRISELDA RODRIGUEZ

18            Plaintiff, Griselda Rodriguez, hereby substitutes Jamie S. Cogburn, Esq. and Erik W. Fox,

19 Esq. of Cogburn Law, as its counsel of record in the above-captioned matter in the place and

20 stead of Kristie Lynn Fischer, Esq.

21

22

23


                                                  Page 1 of 4
     II   Case 2:20-cv-02006-JAD-EJY Document 16 Filed 06/09/21 Page 2 of 3




 1         Dated this 06/02cl:�92df June, 2021.

 2

 3                                                     ��
                                                       Griselda Rodriguez
 4

 5

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                                  Page 2 of 4
     II   Case 2:20-cv-02006-JAD-EJY Document 16 Filed 06/09/21 Page 3 of 3




 1         The undersigned hereby consents to the subsitution of Cogburn Law as counsel of record

 2 for Plaintiff, Griselda Rodriguez, in the above-captioned matter in the place and stead of Kristie

 3 Lynn Fischer, Esq.

 4         Dated this� day of June, 2021.

 5

 6                                                    �1--.r�
                                                      Kristie Lynn Fischer, Esq.
 7                                                    Nevada Bar No. 11693
                                                      2565 Coral Sky Court
 8                                                    Las Vegas, Nevada 89142

 9         The undersigned, on behalf of Cogburn Law, hereby agrees to be subsituted as counsel of

10 record for Plaintiff, Griselda Rodriguez, in the above-captioned matter in the place and stead of

11 Kristie Lynn Fischer, Esq.

12         Dated this� day of June, 2021.

13                                              COGBURN LAW


                                                      £� ta,-,(/
14
                                                By:
15                                                    Jamie S. Cogburn, Esq.
                                                      Nevada Bar No. 8409
16                                                    Erik W. Fox, Esq.
                                                      Nevada Bar No. 8804
17                                                    2580 St. Rose Parkway, Suite 330
                                                      Henderson, Nevada 89074
18                                                    Attorneys for Plaintiff

19
                                                   IT IS SO ORDERED.
20

21
                                                   ________________________________
22
                                                   U.S. MAGISTRATE JUDGE
23
                                                   Dated: June 9, 2021

                                              Page 3 of 4
